Citation Nr: 1608092	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-02 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from November 1986 to November 1988 and September 1990 to May 1991.  She had additional periods of inactive service with the Army Reserve National Guard, the North Carolina Army Reserve National Guard, and the South Carolina Army Reserve National Guard.  She had service in Southwest Asia during Operation Desert Shield/Operation Desert Storm.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Muskogee, Oklahoma, Regional Office (RO) which denied service connection for bilateral hearing loss, bilateral tinnitus, and diabetes mellitus.

In October 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A hearing transcript was unable to be prepared due to malfunctions with the Digital Audio Recording System.  In December 2015, the Veteran was informed of the problem and was provided the opportunity to have another Board hearing.  She was given 30 days to respond, but no response was received.  Although a transcript of the hearing could not be prepared, the VLJ had handwritten notes that were made available.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Bilateral hearing loss originated during active service.

2.  Tinnitus originated during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection for bilateral hearing loss and tinnitus are warranted because she was exposed to hazardous noise while working as a military police officer and as a gunner.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include hearing loss and tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015).  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

I.  Bilateral Hearing Loss

The Veteran's service treatment records do not reference hearing loss or document that she had difficulty hearing at that time.  She was given audiological examinations in September 1986 and October 1988 during her physical examinations for service entrance and separation for her first period of active service, and in April 1991 during her physical examination for service separation for her second period of active service.  She was not given a physical examination for service entrance for her second period of active service.  She was also given a reference audiogram in February 1988 "following exposure in noise duties."  It was noted at that time that the Veteran was "[r]outinely [e]xposed to [h]azardous [n]oise."  No hearing loss was noted as a result of any of these four examinations.

The report of a July 2013 VA examination states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
20
15
15
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  

The Veteran was diagnosed with sensorineural hearing loss in the frequency range of 500-4000 Hertz in the right ear and sensorineural hearing loss in the frequency range of 6000 Hertz or higher in the left ear.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was a result of her military service.

In her Form 9, the Veteran stated that she did not understand the instructions given at the July 2013 VA audiological examination and she responded "without regard to sound for fear of failing [the] exam."  She requested to be re-examined.

The report of an October 2015 private audiological examination states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
40
40
LEFT
30
30
35
30
30

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 72 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that it is at least as likely as not that the Veteran's hearing loss was caused by in-service exposure to acoustic trauma.

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's current bilateral hearing loss disability, and because the accuracy of her July 2013 VA audiological examination results is questionable based on her assertions on her Form 9, service connection is warranted and the claim must be granted.

II.  Tinnitus

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  As mentioned above, she was given a reference audiogram in February 1988 "following exposure in noise duties" and it was noted at that time that she was "[r]outinely [e]xposed to [h]azardous [n]oise."  The Veteran is permitted to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The report of the July 2013 VA examination states that the Veteran reported constant, bilateral tinnitus which she first noticed in 1987 or 1988.  At the examination, she was diagnosed with bilateral tinnitus.  The examiner opined that the Veteran's bilateral tinnitus was at least as likely as not a symptom of her diagnosed bilateral sensorineural hearing loss.

Based on the undersigned VLJ's handwritten notes from the Veteran's hearing, the Veteran asserted that bilateral tinnitus began in service and has continued since that time. Her assertions were deemed credible.  

The report of the October 2015 private audiological examination states that the Veteran reports hearing "crickets and chirping" in her ears.  She was diagnosed with bilateral, persistent tinnitus.  The examiner opined that the Veteran's tinnitus is at least as likely as not caused by in-service acoustic trauma.

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's current tinnitus disability, service connection is warranted and the claim must be granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran asserts that service connection for type II diabetes mellitus is warranted because her service-connected posttraumatic stress disorder (PTSD) caused emotional eating which led to weight problems.  She also asserts that she was diagnosed with gestational diabetes in 1988 while pregnant in service and that that condition has now caused her to develop type II diabetes. 

A December 2007 VA treatment record provides that the Veteran was diagnosed with type II diabetes mellitus and that she started a regimen of insulin at that time.  A December 2010 VA treatment record provides that the Veteran was diagnosed with an eating disorder.  It states that "[s]he reports history of weight issues which includes a pattern of large 60+ weight gains and loss since 1994."  

Additional records and an examination are necessary, however, to adjudicate the Veteran's claim.  Although service treatment and personnel records indicate that the Veteran was pregnant in 1988 while in service, and that she separated from service in November 1988 because she was pregnant, pregnancy-related service treatment records are not of record.  The VLJ's handwritten notes from the Veteran's hearing indicate that she asserts she was diagnosed with gestational diabetes while in service but relevant service treatment records are not of record.  VA should obtain all relevant military, VA, and private clinical documentation and other records which could be potentially helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Although the Veteran has been diagnosed with an eating disorder and with diabetes, no examiner has commented on whether her service-connected PTSD caused or aggravated her diabetes, either directly or as a result of her eating disorder.  The Veteran has not been given a VA examination for her diabetes mellitus.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all treatment of her diabetes mellitus, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it forward all available service treatment records not already of record, including those related to any in-service obstetric care, for incorporation into the record.

3.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for diabetes.

4.  Schedule the Veteran for a VA examination for her diabetes to obtain an opinion as to the nature and etiology of the disorder and its relationship, if any to service.  All tests and studies should be accomplished and the findings reported in detail.  The examiner should expressly comment on whether the Veteran's service-connected PTSD caused and/or aggravated (increased in severity beyond its natural progression) her diabetes.  If the Veteran's outstanding service treatment records provide an in-service diagnosis of gestational diabetes, the examiner should also expressly comment on whether that disorder caused and/or aggravated the Veteran's current diabetes mellitus.
      
      
      The examiner should:  

a.  Advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's diabetes had its onset during a period of active service, active duty, active duty for training, inactive duty for training, or otherwise originated during active service/duty.

b.  If the Veteran's diabetes did not originate during a period of active service, active duty, active duty for training, inactive duty for training, or otherwise originate during active service/duty, advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's diabetes was caused by her service-connected disabilities.

c.  If the Veteran's diabetes did not originate during a period of active service, active duty, active duty for training, inactive duty for training, or otherwise originate during active service/duty, advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that her diabetes was aggravated (increased in severity beyond its natural progression) by her service-connected disabilities or by her activities during a period of active service, active duty, active duty for training, inactive duty for training.

Service connection is now in effect for PTSD with bipolar disorder, bilateral pes planus, onychomycosis, psoriasis, bilateral hearing loss, and bilateral tinnitus.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.
 
5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


